ORDER

PER CURIAM.
James Staub appeals from the trial court’s judgment granting the request of Ashley Kingsmore to relocate with their minor child (Child). We have reviewed the briefs of the parties and the record on appeal and conclude the judgment of the trial court was supported by substantial evidence, was not against the weight of the evidence, and did not erroneously declare or apply the law. Ratteree v. Will, 258 S.W.3d 864, 867-68 (Mo.App.E.D.2008). An extended opinion would have no prece-dential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil 84.16(b).